


Exhibit 10.16

 

EXECUTION COPY

 

 

INTERCREDITOR AGREEMENT

 

dated as of

 

June 15, 2007,

 

among

 

STR ACQUISITION, INC.,

 

as Borrower,

 

STR HOLDINGS LLC

 

as Holdings,

 

the Subsidiaries of the Borrower
from time to time party hereto,

 

CREDIT SUISSE,

 

as First Lien Collateral Agent

 

and

 

CREDIT SUISSE,

 

as Second Lien Collateral Agent

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE FIRST LIEN GUARANTEE
AND COLLATERAL AGREEMENT OF EVEN DATE HEREWITH AMONG STR ACQUISITION, INC., STR
HOLDINGS LLC, CERTAIN SUBSIDIARIES OF STR ACQUISITION, INC. AND CREDIT SUISSE,
AS FIRST LIEN COLLATERAL AGENT, (B) THE SECOND LIEN GUARANTEE AND COLLATERAL
AGREEMENT OF EVEN DATE HEREWITH AMONG STR ACQUISITION, INC., STR HOLDINGS LLC,
CERTAIN SUBSIDIARIES OF STR ACQUISITION, INC. AND CREDIT SUISSE, AS SECOND LIEN
COLLATERAL AGENT, AND (C) THE OTHER SECURITY DOCUMENTS REFERRED TO IN THE CREDIT
AGREEMENTS REFERRED TO HEREIN.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

 

 

 

 

DEFINITIONS

 

 

 

 

SECTION 1.01.

Certain Defined Terms

2

SECTION 1.02.

Other Defined Terms

2

SECTION 1.03.

Terms Generally

7

 

 

 

ARTICLE II

 

 

 

 

LIEN PRIORITIES

 

 

 

 

SECTION 2.01.

Relative Priorities

7

SECTION 2.02.

Prohibition on Contesting Liens

8

SECTION 2.03.

No New Liens

8

SECTION 2.04.

Similar Liens and Agreements

8

 

 

 

ARTICLE III

 

 

 

 

ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL

 

 

 

 

SECTION 3.01.

Exercise of Rights and Remedies

9

SECTION 3.02.

No Interference

11

SECTION 3.03.

Rights as Unsecured Creditors

13

SECTION 3.04.

Automatic Release of Second Priority Liens

13

SECTION 3.05.

Automatic Release of First Priority Liens

14

SECTION 3.06.

Insurance and Condemnation Awards

14

 

 

 

ARTICLE IV

 

 

 

 

PAYMENTS

 

 

 

 

SECTION 4.01.

Application of Proceeds

15

SECTION 4.02.

Payment Over

15

SECTION 4.03.

Certain Agreements with Respect to Unenforceable Liens

16

 

 

 

ARTICLE V

 

 

 

 

BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

 

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

 

 

 

INSOLVENCY OR LIQUIDATION PROCEEDINGS

 

 

 

 

SECTION 6.01.

Finance and Sale Matters

17

SECTION 6.02.

Relief from the Automatic Stay

19

SECTION 6.03.

Reorganization Securities

19

SECTION 6.04

Post-Petition Interest

19

SECTION 6.05.

Certain Waivers by the Second Lien Secured Parties

19

SECTION 6.06.

Certain Voting Matters

20

 

 

 

ARTICLE VII

 

 

 

 

OTHER AGREEMENTS

 

 

 

 

SECTION 7.01.

Matters Relating to Loan Documents

20

SECTION 7.02.

Effect of Refinancing of Indebtedness under First Lien Loan Documents

22

SECTION 7.03.

No Waiver by First Lien Secured Parties

23

SECTION 7.04.

Reinstatement

23

SECTION 7.05.

Further Assurances

23

 

 

 

ARTICLE VIII

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 8.01.

Representations and Warranties of Each Party

23

SECTION 8.02.

Representations and Warranties of Each Collateral Agent

24

 

 

 

ARTICLE IX

 

 

 

 

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE

 

 

 

 

SECTION 9.01.

No Reliance; Information

24

SECTION 9.02.

No Warranties or Liability

25

SECTION 9.03.

Obligations Absolute

25

 

 

 

ARTICLE X

 

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 10.01.

Notices

26

SECTION 10.02.

Conflicts

27

SECTION 10.03.

Effectiveness; Survival

27

SECTION 10.04.

Severability

27

SECTION 10.05.

Amendments; Waivers

27

SECTION 10.06.

Subrogation

28

SECTION 10.07.

Applicable Law; Jurisdiction; Consent to Service of Process

28

SECTION 10.08.

Waiver of Jury Trial

29

SECTION 10.09.

Parties in Interest

29

SECTION 10.10.

Specific Performance

29

SECTION 10.11.

Headings

29

 

ii

--------------------------------------------------------------------------------


 

SECTION 10.12.

Counterparts

29

SECTION 10.13.

Provisions Solely to Define Relative Rights

29

 

iii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT dated as of June 15, 2007 (this “Agreement”), STR
ACQUISITION, INC., a Delaware corporation, which substantially simultaneously
with the execution hereof shall be merged with and into SPECIALIZED TECHNOLOGY
RESOURCES, INC., a Delaware corporation (the “Borrower”), STR HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), CREDIT SUISSE, as collateral
agent for the First Lien Lenders (as defined below) (in such capacity the “First
Lien Collateral Agent”), and CREDIT SUISSE, as collateral agent for the Second
Lien Lenders (as defined below) (in such capacity, the “Second Lien Collateral
Agent”).

 

PRELIMINARY STATEMENT

 

Reference is made to (a) the First Lien Credit Agreement dated as of June 15,
2007 (the “First Lien Credit Agreement”), among the Borrower, Holdings, the
lenders from time to time party thereto (the “First Lien Lenders”) and Credit
Suisse, as administrative agent for the First Lien Lenders (in such capacity,
the “First Lien Administrative Agent”) and First Lien Collateral Agent, (b) the
Second Lien Credit Agreement dated as of June 15, 2007 (the “Second Lien Credit
Agreement” and, together with the First Lien Credit Agreement, the “Credit
Agreements”), among the Borrower, Holdings, the lenders from time to time party
thereto (the “Second Lien Lenders”) and Credit Suisse, as administrative agent
for the Second Lien Lenders(in such capacity, the “Second Lien Administrative
Agent”) and Second Lien Collateral Agent, (c) the First Lien Guarantee and
Collateral Agreement dated as of June 15, 2007 (the “First Lien Guarantee and
Collateral Agreement”), among the Borrower, Holdings, the subsidiaries of the
Borrower from time to time party thereto and Credit Suisse as First Lien
Collateral Agent, (d) the Second Lien Guarantee and Collateral Agreement dated
as of June 15, 2007 (the “Second Lien Guarantee and Collateral Agreement”),
among the Borrower, Holdings, the subsidiaries of the Borrower from time to time
party thereto and Credit Suisse as Second Lien Collateral Agent, and (e) the
other Security Documents referred to in the Credit Agreements.

 

RECITALS

 

A.   The First Lien Lenders have agreed to make loans and other extensions of
credit to the Borrower pursuant to the First Lien Credit Agreement on the
condition, among others, that the First Lien Obligations (such term and each
other capitalized term used but not defined in the preliminary statement or
these recitals having the meaning given it in Article I) shall be secured by
first priority Liens on, and security interests in, the Collateral.

 

B.    The Second Lien Lenders have agreed to make loans to the Borrower pursuant
to the Second Lien Credit Agreement on the condition, among others, that the

 

--------------------------------------------------------------------------------


 

Second Lien Obligations shall be secured by second priority Liens on, and
security interests in, the Collateral.

 

C. The Credit Agreements require, among other things, that the parties thereto
set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the Collateral.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Certain Defined Terms. Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings set forth in the First
Lien Credit Agreement, the Second Lien Credit Agreement, the First Lien
Guarantee and Collateral Agreement or the Second Lien Guarantee and Collateral
Agreement, as applicable.

 

SECTION 1.02. Other Defined Terms. As used in the Agreement, the following terms
shall have the meanings specified below:

 

“ Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

 

“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

 

“Borrower” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“Cap Amount” shall have the meaning assigned to such term in
Section 7.01(a)(ii).

 

“Collateral” shall mean, collectively, the First Lien Collateral and the Second
Lien Collateral.

 

“Collateral Agents” shall mean the First Lien Collateral Agent and the Second
Lien Collateral Agent.

 

“Comparable Second Lien Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any First Lien Security Document,
the Second Lien Security Document that creates a Lien on the same Collateral,
granted by the same Grantor.

 

“Credit Agreements” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

2

--------------------------------------------------------------------------------


 

‘‘DIP Cap Amount” shall mean the Cap Amount determined without giving effect to
clause (A)(2) of the definition thereof.

 

“DIP Financing” shall have the meaning assigned to such term in Section 6.01(a).

 

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 6.01(a).

 

“Discharge of First Lien Obligations” shall mean, subject to Sections 7.02 and
7.04, (a) payment in full in cash of the principal of and interest (including
interest accruing during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such Insolvency or
Liquidation Proceeding) and premium, if any, on all Indebtedness outstanding
under the First Lien Loan Documents, (b) payment in full of all other First Lien
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid, (c) cancellation of or the
entry into arrangements satisfactory to the First Lien Administrative Agent and
the Issuing Bank with respect to all letters of credit issued and outstanding
under the First Lien Credit Agreement and (d) termination or expiration of all
commitments to lend and all obligations to issue or extend letters of credit
under the First Lien Credit Agreement.

 

“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.

 

“First Lien Administrative Agent” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

 

“First Lien Collateral” shall mean all “Collateral”, as defined in the First
Lien Guarantee and Collateral Agreement, and any other assets of any Grantor now
or at any time hereafter subject to Liens securing any First Lien Obligations.

 

“First Lien Collateral Agent” shall have the meaning assigned to such term in
the preamble to this Agreement.

 

“First Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

 

“First Lien Guarantee and Collateral Agreement” shall have the meaning assigned
to such term in the preliminary statement of this Agreement.

 

“First Lien Lenders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

‘‘First Lien Loan Documents” shall mean the “Loan Documents” as defined in the
First Lien Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

“First Lien Mortgages” shall mean, collectively, each mortgage, deed of trust,
assignment of leases and rents, modifications and any other agreement, document
or instrument pursuant to which a Lien on real property is granted to secure any
First Lien Obligations or under which rights or remedies with respect to any
such Lien are governed.

 

“First Lien Obligations” shall mean the “Obligations”, as defined in the First
Lien Guarantee and Collateral Agreement.

 

“First Lien Required Lenders” shall mean the “Required Lenders”, as defined in
the First Lien Credit Agreement.

 

“First Lien Secured Parties” shall mean, at any time, (a) the First Lien
Lenders, (b) the First Lien Administrative Agent (c) the First Lien Collateral
Agent, (d) the Issuing Bank, (e) each other person to whom any of the First Lien
Obligations (including First Lien Obligations under any Hedging Agreement and
indemnification obligations) is owed and (f) the successors and assigns of each
of the foregoing.

 

“First Lien Security Documents” shall mean the “Security Documents”, as defined
in the First Lien Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted to secure any First Lien
Obligations or under which rights or remedies with respect to any such Lien are
governed.

 

“First Priority Liens” shall mean all Liens on the First Lien Collateral
securing the First Lien Obligations, whether created under the First Lien
Security Documents or acquired by possession, statute (including any judgment
lien), operation of law, subrogation or otherwise.

 

“Grantors” shall mean Holdings, the Borrower and each other person that shall
have created or purported to create any First Priority Lien or Second Priority
Lien on all or any part of its assets to secure any First Lien Obligations or
any Second Lien Obligations.

 

“Guarantors” shall mean, collectively, Holdings and each Subsidiary that has
Guaranteed, or that may from time to time hereafter Guarantee, the First Lien
Obligations or the Second Lien Obligations, whether by executing and delivering
the applicable Guarantee and Collateral Agreement, a supplement thereto or
otherwise.

 

“Indebtedness” shall mean and includes all obligations that constitute
“Indebtedness”, as defined in the First Lien Credit Agreement or the Second Lien
Credit Agreement, as applicable.

 

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary proceeding under the Bankruptcy Code or any other Bankruptcy Law
with respect to any Grantor, (b) any voluntary or involuntary appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Grantor or for a substantial part of the property or assets of any Grantor,
(c) any voluntary or involuntary

 

4

--------------------------------------------------------------------------------


 

winding-up or liquidation of any Grantor, or (d) a general assignment for the
benefit of creditors by any Grantor.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third person with respect to such securities.

 

“Loan Documents” shall mean the First Lien Loan Documents and the Second Lien
Loan Documents.

 

“New First Lien Collateral Agent” shall have the meaning assigned to such term
in Section 7.02.

 

“New First Lien Loan Documents” shall have the meaning assigned to such term in
Section 7.02.

 

“New First Lien Obligations” shall have the meaning assigned to such term in
Section 7.02.

 

“Pledged or Controlled Collateral” shall have the meaning assigned to such term
in Article V.

 

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, restructure or replace or to issue other Indebtedness in exchange or
replacement for, such Indebtedness, in whole or in part. “Refinanced” and
“Refinancing” shall have correlative meanings.

 

“Refinancing Notice” shall have the meaning assigned to such term in
Section 7.02.

 

“Release” shall have the meaning assigned to such term in Section 3.04.

 

“Second Lien Administrative Agent” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

 

“Second Lien Collateral” shall mean all “Collateral”, as defined in the Second
Lien Guarantee and Collateral Agreement, and any other assets of any Grantor now
or at any time hereafter subject to Liens securing any Second Lien Obligations.

 

“Second Lien Collateral Agent” shall have the meaning assigned to such term in
the preamble to this Agreement.

 

“Second Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

 

5

--------------------------------------------------------------------------------

 

“Second Lien Guarantee and Collateral Agreement” shall have the meaning assigned
to such term in the preliminary statement of this Agreement.

 

“Second Lien Lenders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Second Lien Loan Documents” shall mean the “Loan Documents”, as defined in the
Second Lien Credit Agreement.

 

“Second Lien Mortgages” shall mean, collectively, each mortgage, deed of trust,
leasehold mortgage, assignment of leases and rents, modifications and any other
agreement, document or instrument pursuant to which any Lien on real property is
granted to secure any Second Lien Obligations or under which rights or remedies
with respect to any such Lien are governed.

 

“Second Lien Obligations” shall mean the “Obligations”, as defined in the Second
Lien Guarantee and Collateral Agreement.

 

“Second Lien Permitted Actions” shall have the meaning assigned to such term in
Section 3.01(a).

 

“Second Lien Required Lenders” shall mean the “Required Lenders”, as defined in
the Second Lien Credit Agreement.

 

“Second Lien Secured Parties” shall mean, at any time, (a) the Second Lien
Lenders, (b) the Second Lien Administrative Agent, (c) the Second Lien
Collateral Agent, (d) each other person to whom any of the Second Lien
Obligations (including indemnification obligations) is owed and (e) the
successors and assigns of each of the foregoing.

 

“Second Lien Security Documents” shall mean the “Security Documents”, as defined
in the Second Lien Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted to secure any Second Lien
Obligations or under which rights or remedies with respect to any such Lien are
governed.

 

“Second Priority Liens” shall mean all Liens on the Second Lien Collateral
securing the Second Lien Obligations, whether created under the Second Lien
Security Documents or acquired by possession, statute (including any judgment
lien), operation of law, subrogation or otherwise.

 

“Security Documents” shall mean the First Lien Security Documents and the Second
Lien Security Documents.

 

“Standstill Period” shall have the meaning assigned to such term in
Section 3.02(a).

 

6

--------------------------------------------------------------------------------


 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership or membership interests are,
at the time any determination is being made, owned, Controlled or held, or
(b) that is, at the time any determination is made, otherwise Controlled, by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, (b) any reference herein (i) to
any person shall be construed to include such person’s successors and assigns
and (ii) to the Borrower or any other Grantor shall be construed to include the
Borrower or such Grantor as debtor and debtor-in-possession and any receiver or
trustee for the Borrower or any other Grantor, as the case may be, in any
Insolvency or Liquidation Proceeding, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles or Sections shall be construed to refer to
Articles or Sections of this Agreement and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

ARTICLE II

 

Lien Priorities

 

SECTION 2.01. Relative Priorities. Notwithstanding the date, manner or order of
grant, attachment or perfection of any Second Priority Lien or any First
Priority Lien, and notwithstanding any provision of the UCC or any other
applicable law or the provisions of any Security Document or any other Loan
Document or any other circumstance whatsoever, the Second Lien Collateral Agent,
for itself and on behalf of the other Second Lien Secured Parties, hereby agrees
that, so long as the Discharge of First Lien Obligations has not occurred,
(a) any First Priority Lien now or hereafter held

 

7

--------------------------------------------------------------------------------


 

by or for the benefit of any First Lien Secured Party shall be senior in right,
priority, operation, effect and all other respects to any and all Second
Priority Liens and (b) any Second Priority Lien now or hereafter held by or for
the benefit of any Second Lien Secured Party shall be junior and subordinate in
right, priority, operation, effect and all other respects to any and all First
Priority Liens. The First Priority Liens shall be and remain senior in right,
priority, operation, effect and all other respects to any Second Priority Liens
for all purposes, whether or not any First Priority Liens are subordinated in
any respect to any other Lien securing any other obligation of the Borrower, any
other Grantor or any other person.

 

SECTION 2.02. Prohibition on Contesting Liens. Each of the First Lien Collateral
Agent, for itself and on behalf of the other First Lien Secured Parties, and the
Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties, agrees that it will not, and hereby waives any right to,
contest or support any other person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the priority, validity or
enforceability of any Second Priority Lien or any First Priority Lien, as the
case may be; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of the First Lien Collateral Agent or any other
First Lien Secured Party to enforce this Agreement.

 

SECTION 2.03. No New Liens. The parties hereto agree that, so long as the
Discharge of First Lien Obligations has not occurred, none of the Grantors
shall, or shall permit any of its subsidiaries to, (a) grant or permit any
additional Liens on any asset to secure any Second Lien Obligation unless it has
granted, or concurrently therewith grants, a Lien on such asset to secure the
First Lien Obligations or (b) grant or permit any additional Liens on any asset
to secure any First Lien Obligations unless it has granted, or concurrently
therewith grants, a Lien on such asset to secure the Second Lien Obligations,
with each such Lien to be subject to the provisions of this Agreement. To the
extent that the provisions of the immediately preceding sentence are not
complied with for any reason, without limiting any other right or remedy
available to the First Lien Collateral Agent or the other First Lien Secured
Parties, the Second Lien Collateral Agent agrees, for itself and on behalf of
the other Second Lien Secured Parties, that any amounts received by or
distributed to any Second Lien Secured Party pursuant to or as a result of any
Lien granted in contravention of this Section 2.03 shall be subject to
Section 4.02.

 

SECTION 2.04. Similar Liens and Agreements. The parties hereto acknowledge and
agree that it is their intention that the First Lien Collateral and the Second
Lien Collateral be identical. In furtherance of the foregoing, the parties
hereto agree:

 

(a) to cooperate in good faith in order to determine, upon any reasonable
request by the First Lien Collateral Agent or the Second Lien Collateral Agent,
the specific assets included in the First Lien Collateral and the Second Lien
Collateral, the steps taken to perfect the First Priority Liens and the Second
Priority

 

8

--------------------------------------------------------------------------------


 

Liens thereon and the identity of the respective parties obligated under the
First Lien Loan Documents and the Second Lien Loan Documents; and

 

(b) that the documents, agreements and instruments creating or evidencing the
Second Lien Collateral and the Second Priority Liens shall be in all material
respects in the same form as the documents, agreements and instruments creating
or evidencing the First Lien Collateral and the First Priority Liens, other than
with respect to the first priority and second priority nature of the Liens
created or evidenced thereunder, the identity of the Secured Parties that are
parties thereto or secured thereby and other matters contemplated by this
Agreement.

 

ARTICLE III

 

Enforcement of Rights; Matters Relating to Collateral

 

SECTION 3.01. Exercise of Rights and Remedies. (a) So long as the Discharge of
First Lien Obligations has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced, the First Lien Collateral Agent and
the other First Lien Secured Parties shall have the exclusive right to enforce
rights and exercise remedies (including any right of setoff) with respect to the
Collateral (including making determinations regarding the release, Disposition
or restrictions with respect to the Collateral), or to commence or seek to
commence any action or proceeding with respect to such rights or remedies
(including any foreclosure action or proceeding or any Insolvency or Liquidation
Proceeding), in each case, without any consultation with or the consent of the
Second Lien Collateral Agent or any other Second Lien Secured Party; provided
that, notwithstanding the foregoing, (i) in any Insolvency or Liquidation
Proceeding, the Second Lien Collateral Agent may file a proof of claim or
statement of interest with respect to the Second Lien Obligations; (ii) the
Second Lien Collateral Agent may take any action to preserve or protect the
validity and enforceability of the Second Priority Liens, provided that no such
action is, or could reasonably be expected to be, (A) adverse to the First
Priority Liens or the rights of the First Lien Collateral Agent or any other
First Lien Secured Party to exercise remedies in respect thereof or
(B) otherwise inconsistent with the terms of this Agreement, including the
automatic release of Second Priority Liens provided in Section 3.04; (iii) the
Second Lien Secured Parties may file any responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Second Lien Secured Parties, including any claims secured by the Collateral
or otherwise make any agreements or file any motions pertaining to the Second
Lien Obligations, in each case, to the extent not inconsistent with the terms of
this Agreement; (iv) the Second Lien Secured Parties may exercise rights and
remedies as unsecured creditors, as provided in Section 3.03; and (v) subject to
Section 3.02(a), the Second Lien Collateral Agent and the other Second Lien
Secured Parties may enforce any of their rights and exercise any of their
remedies with respect to the Collateral after the termination of the Standstill
Period (the actions described in this proviso being referred to herein as the
“Second Lien Permitted Actions”).  Except for the Second Lien Permitted Actions,
unless and until the Discharge

 

9

--------------------------------------------------------------------------------


 

of First Lien Obligations has occurred, the sole right of the Second Lien
Collateral Agent and the other Second Lien Secured Parties with respect to the
Collateral shall be to receive the proceeds of the Collateral, if any, remaining
after the Discharge of First Lien Obligations has occurred and in accordance
with the Second Lien Loan Documents and applicable law.

 

(b) In exercising rights and remedies with respect to the Collateral, the First
Lien Collateral Agent and the other First Lien Secured Parties may enforce the
provisions of the First Lien Loan Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to Dispose of Collateral upon foreclosure, to incur expenses
in connection with any such Disposition and to exercise all the rights and
remedies of a secured creditor under the Uniform Commercial Code, the Bankruptcy
Code or any other Bankruptcy Law. The First Lien Collateral Agent agrees to
provide at least five days’ prior written notice to the Second Lien Collateral
Agent of its intention to foreclose upon or Dispose of any Collateral.

 

(c) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Lien Security Document or any
other Second Lien Loan Document shall be deemed to restrict in any way the
rights and remedies of the First Lien Collateral Agent or the other First Lien
Secured Parties with respect to the Collateral as set forth in this Agreement
and the other First Lien Loan Documents.

 

(d) Notwithstanding anything in this Agreement to the contrary, following the
acceleration of the Indebtedness then outstanding under the First Lien Credit
Agreement, the Second Lien Secured Parties may, at their sole expense and
effort, upon notice to the Borrower and the First Lien Collateral Agent, require
the First Lien Secured Parties to transfer and assign to the Second Lien Secured
Parties, without warranty or representation or recourse, all (but not less than
all) of the First Lien Obligations; provided that (x) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, and (y) the Second Lien Secured
Parties shall have paid to the First Lien Collateral Agent, for the account of
the First Lien Secured Parties, in immediately available funds, an amount equal
to 100% of the principal of such Indebtedness plus all accrued and unpaid
interest thereon plus all accrued and unpaid Fees (as defined in the First Lien
Credit Agreement) plus all the other First Lien Obligations then outstanding
(which shall include, with respect to (i) the aggregate face amount of the
letters of credit outstanding under the First Lien Credit Agreement, an amount
in cash equal to 102% thereof, and (ii) Hedging Agreements that constitute First
Lien Obligations, 100% of the aggregate amount of such First Lien Obligations
(giving effect to any netting arrangements) that the applicable Loan Party would
be required to pay if such Hedging Agreements were terminated at such time).  
In order to effectuate the foregoing, the First Lien Collateral Agent

 

10

--------------------------------------------------------------------------------


 

shall calculate, upon the written request of the Second Lien Collateral Agent
from time to time, the amount in cash that would be necessary so to purchase the
First Lien Obligations.

 

SECTION 3.02. No Interference.  (a) The Second Lien Collateral Agent, for itself
and on behalf of the other Second Lien Secured Parties, agrees that, whether or
not any Insolvency or Liquidation Proceeding has been commenced, the Second Lien
Secured Parties:

 

(i) except for Second Lien Permitted Actions, will not, so long as the Discharge
of First Lien Obligations has not occurred, (A) enforce or exercise, or seek to
enforce or exercise, any rights or remedie, (including any right of setoff) with
respect to any Collateral (including the enforcement of any right under any
account control agreement, landlord waiver or bailee’s letter or any similar
agreement or arrangement to which the Second Lien Collateral Agent or any other
Second Lien Secured Party is a party) or (B) commence or join with any person
(other than the First Lien Collateral Agent) in commencing, or petition for or
vote in favor of any resolution for, any action or proceeding with respect to
such rights or remedies (including any foreclosure action); provided, however,
that the Second Lien Collateral Agent may enforce or exercise any or all such
rights and remedies, or commence, join with any person in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding, after a period of 180 days has elapsed since the date on which the
Second Lien Collateral Agent has delivered to the First Lien Collateral Agent
written notice of the acceleration of the Indebtedness then outstanding under
the Second Lien Credit Agreement (the “Standstill Period”); provided further,
however, that (A) notwithstanding the expiration of the Standstill Period or
anything herein to the contrary, in no event shall the Second Lien Collateral
Agent or any other Second Lien Secured Party enforce or exercise any rights or
remedies with respect to any Collateral, or commence, join with any person in
commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding, if the First Lien Collateral Agent or any other First Lien
Secured Party shall have commenced, and shall be diligently pursuing (or shall
have sought or requested relief from or modification of the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof), the enforcement or exercise of any rights or
remedies with respect to any Collateral or any such action or proceeding (prompt
written notice thereof to be given to the Second Lien Collateral Agent by the
First Lien Collateral Agent) and (B) after the expiration of the Standstill
Period, so long as neither the First Lien Collateral Agent nor the First Lien
Secured Parties have commenced any action to enforce their Lien on any material
portion of the Collateral, in the event that and for so long as the Second Lien
Secured Parties (or the Second Lien Collateral Agent on their behalf) have
commenced any actions to enforce their Lien with respect to all or any material
portion of the Collateral to the extent permitted hereunder and are diligently
pursuing such

 

11

--------------------------------------------------------------------------------


 

actions, neither the First Lien Secured Parties nor the First Lien Collateral
Agent shall take any action of a similar nature with respect to such Collateral;
provided that all other provisions of this Intercreditor Agreement (including
the turnover provisions of Article IV) are complied with;

 

(ii) will not contest, protest or object to any foreclosure action or proceeding
brought by the First Lien Collateral Agent or any other First Lien Secured
Party, or any other enforcement or exercise by any First Lien Secured Party of
any rights or remedies relating to the Collateral under the First Lien Loan
Documents or otherwise, so long as Second Priority Liens attach to the proceeds
thereof subject to the relative priorities set forth in Section 2.01;

 

(iii) subject to the rights of the Second Lien Secured Parties under clause
(i) above, will not object to the forbearance by the First Lien Collateral Agent
or any other First Lien Secured Party from commencing or pursuing any
foreclosure action or proceeding or any other enforcement or exercise of any
rights or remedies with respect to the Collateral;

 

(iv) will not, so long as the Discharge of First Lien Obligations has not
occurred and except for Second Lien Permitted Actions, take or receive any
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any right or enforcement of any remedy
(including any right of setoff) with respect to any Collateral or in connection
with any insurance policy award under a policy of insurance relating to any
Collateral or any condemnation award (or deed in lieu of condemnation) relating
to any Collateral;

 

(v) will not, except for Second Lien Permitted Actions, take any action that
would, or could reasonably be expected to, hinder, in any manner, any exercise
of remedies under the First Lien Loan Documents, including any Disposition of
any Collateral, whether by foreclosure or otherwise;

 

(vi) will not, except for Second Lien Permitted Actions, object to the manner in
which the First Lien Collateral Agent or any other First Lien Secured Party may
seek to enforce or collect the First Lien Obligations or the First Priority
Liens, regardless of whether any action or failure to act by or on behalf of the
First Lien Collateral Agent or any other First Lien Secured Party is, or could
be, adverse to the interests of the Second Lien Secured Parties, and will not
assert, and hereby waive, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior secured creditor may have under applicable law; and

 

(vii) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
First Lien Obligation or any First Lien Security Document, including

 

12

--------------------------------------------------------------------------------


 

this Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement.

 

SECTION 3.03. Rights as Unsecured Creditors. The Second Lien Collateral Agent
and the other Second Lien Secured Parties may, in accordance with the terms of
the Second Lien Loan Documents and applicable law, enforce rights and exercise
remedies against the Borrower and any Guarantor as unsecured creditors; provided
that no such action is otherwise inconsistent with the terms of this Agreement.
Nothing in this Agreement shall prohibit the receipt by the Second Lien
Collateral Agent or any other Second Lien Secured Party of the required payments
of principal, premium, interest, fees and other amounts due under the Second
Lien Loan Documents so long as such receipt is not the direct or indirect result
of the enforcement or exercise by the Second Lien Collateral Agent or any other
Second Lien Secured Party of rights or remedies as a secured creditor (including
any right of setoff) or enforcement in contravention of this Agreement of any
Second Priority Lien (including any judgment lien resulting from the exercise of
remedies available to an unsecured creditor, to the extent such judgment lien
applies to Collateral).

 

SECTION 3.04. Automatic Release of Second Priority Liens.   (a) If, in
connection with (i) any Disposition of any Collateral permitted under the terms
of the First Lien Loan Documents or (ii) the enforcement or exercise of any
rights or remedies with respect to the Collateral, including any Disposition of
Collateral, the First Lien Collateral Agent, for itself and on behalf of the
other First Lien Secured Parties, (x) releases any of the First Priority Liens,
or (y) releases any Guarantor from its obligations under its guarantee of the
First Lien Obligations (in each case, a “Release”), other than any such Release
granted following the Discharge of First Lien Obligations, then, subject to
Section 3.04(b), the Second Priority Liens on such Collateral, and the
obligations of such Guarantor under its guarantee of the Second Lien
Obligations, shall be automatically, unconditionally and simultaneously
released, and the Second Lien Collateral Agent shall, for itself and on behalf
of the other Second Lien Secured Parties, promptly execute and deliver to the
First Lien Collateral Agent, the relevant Grantor or such Guarantor such
termination statements, releases and other documents as the First Lien
Collateral Agent or the relevant Grantor or Guarantor may reasonably request to
effectively confirm such Release; provided that, in the case of a Disposition of
Collateral (other than any such Disposition in connection with the enforcement
or exercise of any rights or remedies with respect to the Collateral), the
Second Priority Liens shall not be so released if such Disposition is not
permitted under the terms of the Second Lien Credit Agreement.

 

(b) In the event that the aggregate principal amount of the loans, letters of
credit and unused revolving credit commitments outstanding under the First Lien
Loan Documents, at any time, is less than 15% of the sum of such amount and the
aggregate principal amount of the loans outstanding under the Second Lien Loan
Documents, then any Release (other than a Release in connection with a
Disposition of Collateral in connection with the enforcement or exercise of any
rights or remedies with respect to the Collateral permitted hereunder) shall
require

 

13

--------------------------------------------------------------------------------


 

the consent of the holders of First Lien Obligations and Second Lien Obligations
representing in the aggregate more than 50% of the sum of (i) the aggregate
principal amount of loans, letters of credit and unused revolving credit
commitments outstanding under the First Lien Loan Documents and (ii) the
aggregate principal amount of the loans outstanding under the Second Lien Loan
Documents.

 

(c) Until the Discharge of First Lien Obligations occurs, the Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Secured
Party, hereby appoints the First Lien Collateral Agent, and any officer or agent
of the First Lien Collateral Agent, with full power of substitution, as the
attorney-in-fact of each Second Lien Secured Party for the purpose of carrying
out the provisions of this Section 3.04 and taking any action and executing any
instrument that the First Lien Collateral Agent may deem necessary or advisable
to accomplish the purposes of this Section 3.04 (including any endorsements or
other instruments of transfer or release), which appointment is irrevocable and
coupled with an interest.

 

SECTION 3.05. Automatic Release of First Priority Liens.      If, in connection
with the enforcement or exercise of any rights or remedies with respect to the
Collateral after the expiration of the Standstill Period that is permitted in
accordance with clause (A) of the second proviso to Section 3.02 (a)(i),
including any Disposition of Collateral, the Second Lien Collateral Agent, for
itself and on behalf of the other Second Lien Secured Parties, (x) releases any
of the Second Priority Liens, or (y) releases any Guarantor from its obligations
under its guarantee of the Second Lien Obligations (in each case, a “Second Lien
Release”), then the First Priority Liens on such Collateral, and the obligations
of such Guarantor under its guarantee of the First Lien Obligations, shall be
automatically, unconditionally and simultaneously released, and the First Lien
Collateral Agent shall, for itself and on behalf of the other First Lien Secured
Parties, promptly execute and deliver to the Second Lien Collateral Agent, the
relevant Grantor or such Guarantor such termination statements, releases and
other documents as the Second Lien Collateral Agent or the relevant Grantor or
Guarantor may reasonably request to effectively confirm such release; provided
that so long as the Discharge of First Lien Obligations has not occurred, the
proceeds of, or payments with respect to, any Second Lien Release that are
received by the Second Lien Collateral Agent or any other Second Lien Secured
Party, shall be segregated and held in trust and forthwith transferred or paid
over to the First Lien Collateral Agent for the benefit of the First Lien
Secured Parties in accordance with Section 4.02.

 

SECTION 3.06. Insurance and Condemnation Awards. So long as the Discharge of
First Lien Obligations has not occurred, the First Lien Collateral Agent and the
other First Lien Secured Parties shall have the exclusive right, subject to the
rights of the Grantors under the First Lien Loan Documents, to settle and adjust
claims in respect of Collateral under policies of insurance covering Collateral
and to approve any award granted in any condemnation or similar proceeding, or
any deed in lieu of condemnation, in respect of the Collateral. All proceeds of
any such policy and any such award, or any payments with respect to a deed in
lieu of condemnation, shall (a) first, prior to the

 

14

--------------------------------------------------------------------------------


 

Discharge of First Lien Obligations and subject to the rights of the Grantors
under the First Lien Loan Documents, be paid to the First Lien Collateral Agent
for the benefit of First Lien Secured Parties pursuant to the terms of the First
Lien Loan Documents, (b) second, after the Discharge of First Lien Obligations
and subject to the rights of the Grantors under the Second Lien Loan Documents,
be paid to the Second Lien Collateral Agent for the benefit of the Second Lien
Secured Parties pursuant to the terms of the Second Lien Loan Documents, and
(c) third, if no Second Lien Obligations are outstanding, be paid to the owner
of the subject property, such other person as may be entitled thereto or as a
court of competent jurisdiction may otherwise direct. Until the Discharge of
First Lien Obligations has occurred, if the Second Lien Collateral Agent or any
other Second Lien Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award or payment, it shall transfer and pay
over such proceeds to the First Lien Collateral Agent in accordance with
Section 4.02.

 

ARTICLE IV

 

Payments

 

SECTION 4.01. Application of Proceeds. So long as the Discharge of First Lien
Obligations has not occurred, any Collateral or proceeds thereof received by the
First Lien Collateral Agent in connection with any Disposition of, or collection
on, such Collateral upon the enforcement or exercise of any right or remedy
(including any right of setoff) shall be applied by the First Lien Collateral
Agent to the First Lien Obligations. Upon the Discharge of First Lien
Obligations, the First Lien Collateral Agent shall deliver to the Second Lien
Collateral Agent any remaining Collateral and any proceeds thereof then held by
it in the same form as received, together with any necessary endorsements, or as
a court of competent jurisdiction may otherwise direct, to be applied by the
Second Lien Collateral Agent to the Second Lien Obligations.

 

SECTION 4.02. Payment Over. So long as the Discharge of First Lien Obligations
has not occurred, any Collateral, or any proceeds thereof or payment with
respect thereto (together with assets or proceeds subject to Liens referred to
in the final sentence of Section 2.03), received by the Second Lien Collateral
Agent or any other Second Lien Secured Party in connection with any Disposition
of, or collection on, such Collateral upon the enforcement or the exercise of
any right or remedy (including any right of setoff) with respect to the
Collateral, or in connection with any insurance policy claim or any condemnation
award (or deed in lieu of condemnation), shall be segregated and held in trust
and forthwith transferred or paid over to the First Lien Collateral Agent for
the benefit of the First Lien Secured Parties in the same form as received,
together with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. Until the Discharge of First Lien Obligations
occurs, the Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party, hereby appoints the First Lien Collateral Agent, and
any officer or agent of the First Lien Collateral Agent, with full power of
substitution, the attorney-in-fact of each Second Lien Secured Party for the
purpose of carrying out the provisions of this Section 4.02 and taking any
action and executing any instrument that the First Lien Collateral Agent may
deem

 

15

--------------------------------------------------------------------------------

 

necessary or advisable to accomplish the purposes of this Section 4.02, which
appointment is irrevocable and coupled with an interest.

 

SECTION 4.03. Certain Agreements with Respect to Unenforceable Liens.
Notwithstanding anything to the contrary contained herein, if in any Insolvency
or Liquidation Proceeding a determination is made that any Lien encumbering any
Collateral is not enforceable for any reason, then the Second Lien Collateral
Agent and the Second Lien Secured Parties agree that, any distribution or
recovery they may receive with respect to, or allocable to, the value of the
assets intended to constitute such Collateral or any proceeds thereof shall (for
so long as the Discharge of First Lien Obligations has not occurred) be
segregated and held in trust and forthwith paid over to the First Lien
Collateral Agent for the benefit of the First Lien Secured Parties in the same
form as received without recourse, representation or warranty (other than a
representation of the Second Lien Collateral Agent that it has not otherwise
sold, assigned, transferred or pledged any right, title or interest in and to
such distribution or recovery) but with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct until such time as the Discharge
of First Lien Obligations has occurred. Until the Discharge of First Lien
Obligations occurs, the Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Secured Party, hereby appoints the First Lien
Collateral Agent, and any officer or agent of the First Lien Collateral Agent,
with full power of substitution, the attorney-in-fact of each Second Lien
Secured Party for the limited purpose of carrying out the provisions of this
Section 4.03 and taking any action and executing any instrument that the First
Lien Collateral Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.03, which appointment is irrevocable and coupled with an
interest.

 

ARTICLE V

 

Bailment for Perfection of Certain Security Interests

 

(a)      The First Lien Collateral Agent agrees that if it shall at any time
hold a First Priority Lien on any Collateral that can be perfected by the
possession or control of such Collateral or of any account in which such
Collateral is held, and if such Collateral or any such account is in fact in the
possession or under the control of the First Lien Collateral Agent, or of agents
or bailees of the First Lien Collateral Agent (such Collateral being referred to
herein as the “Pledged or Controlled Collateral”), the First Lien Collateral
Agent shall, solely for the purpose of perfecting the Second Priority Liens
granted under the Second Lien Loan Documents and subject to the terms and
conditions of this Article V, also hold such Pledged or Controlled Collateral as
gratuitous bailee for the Second Lien Collateral Agent.

 

(b)      So long as the Discharge of First Lien Obligations has not occurred,
the First Lien Collateral Agent shall be entitled to deal with the Pledged or
Controlled Collateral in accordance with the terms of this Agreement and the
other

 

16

--------------------------------------------------------------------------------


 

First Lien Loan Documents as if the Second Priority Liens did not exist. The
obligations and responsibilities of the First Lien Collateral Agent to the
Second Lien Collateral Agent and the other Second Lien Secured Parties under
this Article V shall be limited solely to holding or controlling the Pledged or
Controlled Collateral as gratuitous bailee in accordance with this Article V.
Without limiting the foregoing, the First Lien Collateral Agent shall have no
obligation or responsibility to ensure that any Pledged or Controlled Collateral
is genuine or owned by any of the Grantors. The First Lien Collateral Agent
acting pursuant to this Article V shall not, by reason of this Agreement, any
other Security Document or any other document, have a fiduciary relationship in
respect of any other First Lien Secured Party, the Second Lien Collateral Agent
or any other Second Lien Secured Party.

 

(c) Upon the Discharge of First Lien Obligations, the First Lien Collateral
Agent shall transfer the possession and control of the Pledged or Controlled
Collateral, together with any necessary endorsements but without recourse or
warranty, (i) if the Second Lien Obligations are outstanding at such time, to
the Second Lien Collateral Agent, and (ii) if no Second Lien Obligations are
outstanding at such time, to the applicable Grantor, in each case so as to allow
such person to obtain possession and control of such Pledged or Controlled
Collateral. In connection with any transfer under clause (i) of the immediately
preceding sentence, the First Lien Collateral Agent agrees to take all actions
in its power as shall be reasonably requested by the Second Lien Collateral
Agent to permit the Second Lien Collateral Agent to obtain, for the benefit of
the Second Lien Secured Parties, a first priority security interest in the
Pledged or Controlled Collateral.

 

ARTICLE VI

 

Insolvency of Liquidation Proceedings

 

SECTION 6.01. Finance and Sale Matters. (a) Until the Discharge of First Lien
Obligations has occurred, the Second Lien Collateral Agent, for itself and on
behalf of the other Second Lien Secured Parties, agrees that, in the event of
any Insolvency or Liquidation Proceeding, the Second Lien Secured Parties:

 

(i) will not oppose or object to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the First Lien Secured Parties, or a
representative authorized by the First Lien Secured Parties, shall oppose or
object to such use of cash collateral;

 

(ii) will not oppose or object to any post-petition financing, whether provided
by the First Lien Secured Parties or any other person, under Section 364 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law (a “DIP
Financing”), or the Liens securing any DIP Financing (“DIP Financing Liens”),
unless the First Lien Secured Parties, or

 

17

--------------------------------------------------------------------------------


 

a representative authorized by the First Lien Secured Parties, shall then oppose
or object to such DIP Financing or such DIP Financing Liens, and, to the extent
that such DIP Financing Liens are senior to, or rank pari passu with, the First
Priority Liens, the Second Lien Collateral Agent will, for itself and on behalf
of the other Second Lien Secured Parties, subordinate the Second Priority Liens
to the First Priority Liens and the DIP Financing Liens on the terms of this
Agreement; provided that the foregoing shall not prevent the Second Lien Secured
Parties from proposing any other DIP Financing to any Grantors or to a court of
competent jurisdiction;

 

(iii) except to the extent permitted by paragraph (b) of this Section 6.01, in
connection with the use of cash collateral as described in clause (i) above or a
DIP Financing, will not request adequate protection or any other relief in
connection with such use of cash collateral, DIP Financing or DIP Financing
Liens; and

 

(iv) will not oppose or object to any Disposition of any Collateral free and
clear of the Second Priority Liens or other claims under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, if the
First Lien Secured Parties, or a representative authorized by the First Lien
Secured Parties, shall consent to such Disposition.

 

(b) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that no Second Lien Secured Party shall
contest, or support any other person in contesting, (i) any request by the First
Lien Collateral Agent or any other First Lien Secured Party for adequate
protection or (ii) any objection, based on a claim of a lack of adequate
protection, by the First Lien Collateral Agent or any other First Lien Secured
Party to any motion, relief, action or proceeding. Notwithstanding the
immediately preceding sentence, if, in connection with any DIP Financing or use
of cash collateral, (A) any First Lien Secured Party is granted adequate
protection in the form of a Lien on additional collateral, the Second Lien
Collateral Agent may, for itself and on behalf of the other Second Lien Secured
Parties, seek or request adequate protection in the form of a Lien on such
additional collateral, which Lien will be subordinated to the First Priority
Liens and DIP Financing Liens on the same basis as the other Second Priority
Liens are subordinated to the First Priority Liens under this Agreement or
(B) any Second Lien Secured Party is granted adequate protection in the form of
a Lien on additional collateral, the First Lien Collateral Agent shall, for
itself and on behalf of the other First Lien Secured Parties, be granted
adequate protection in the form of a Lien on such additional collateral that is
senior to such Second Priority Lien as security for the First Lien Obligations.

 

(c) Notwithstanding the foregoing, the applicable provisions of
Section 6.01(a) and (b) shall only be binding on the Second Lien Secured Parties
with respect to any DIP Financing to the extent (i) the amount of such DIP
Financing plus (ii) the aggregate outstanding principal amount of all loans

 

18

--------------------------------------------------------------------------------


 

outstanding under the First Lien Loan Documents as of the date of such DIP
Financing does not exceed the DIP Cap Amount.

 

SECTION 6.02. Relief from the Automatic Stay. The Second Lien Collateral Agent,
for itself and on behalf of the other Second Lien Secured Parties, agrees that,
so long as the Discharge of First Lien Obligations has not occurred, no Second
Lien Secured Party shall, without the prior written consent of the First Lien
Collateral Agent, seek or request relief from or modification of the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding in respect of
any part of the Collateral, any proceeds thereof or any Second Priority Lien.

 

SECTION 6.03. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
First Lien Obligations and the Second Lien Obligations, then, to the extent the
debt obligations distributed on account of the First Lien Obligations and on
account of the Second Lien Obligations are secured by Liens upon the same assets
or property, the provisions of this Agreement will survive the distribution of
such debt obligations pursuant to such plan and will apply with like effect to
the Liens securing such debt obligations.

 

SECTION 6.04. Post-Petition Interest. (a) The Second Lien Collateral Agent, for
itself and on behalf of the other Second Lien Secured Parties, agrees that no
Second Lien Secured Party shall oppose or seek to challenge any claim by the
First Lien Collateral Agent or any other First Lien Secured Party for allowance
in any Insolvency or Liquidation Proceeding of First Lien Obligations consisting
of post-petition interest, fees or expenses to the extent of the value of the
First Priority Liens (it being understood and agreed that such value shall be
determined without regard to the existence of the Second Priority Liens on the
Collateral).

 

(b) The First Lien Collateral Agent, for itself and on behalf of the other First
Lien Secured Parties, agrees that no First Lien Secured Party shall oppose or
seek to challenge any claim by the Second Lien Collateral Agent or any other
Second Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Second Lien Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the
Second Priority Liens (it being understood and agreed that such value shall be
determined taking into account the First Priority Liens on the Collateral).

 

SECTION 6.05. Certain Waivers by the Second Lien Secured Parties. The Second
Lien Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, waives any claim any Second Lien Secured Party may hereafter have
against any First Lien Secured Party arising out of (a) the election by any
First Lien Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, or
(b) any use of cash collateral or

 

19

--------------------------------------------------------------------------------


 

financing arrangement, or any grant of a security interest in the Collateral, in
any Insolvency or Liquidation Proceeding.

 

SECTION 6.06.  Certain Voting Matters.    Each of the First Lien Collateral
Agent, on behalf of the First Lien Secured Parties and the Second Lien
Collateral Agent on behalf of the Second Lien Secured Parties, agrees that,
without the written consent of the other, it will not seek to vote with the
other as a single class in connection with any plan of reorganization in any
Insolvency or Liquidation Proceeding. Except as provided in this Section 6.06,
nothing in this Agreement is intended, or shall be construed, to limit the
ability of the Second Lien Collateral Agent or the Second Lien Secured Parties
to vote on any plan of reorganization.

 

ARTICLE VII

 

Other Agreements

 

SECTION 7.01.  Matters Relating to Loan Documents. (a) The First Lien Loan
Documents may be amended, restated, supplemented or otherwise modified in
accordance with their terms, and the Indebtedness under the First Lien Credit
Agreement may be Refinanced, in each case, without the consent of any Second
Lien Secured Party; provided, however, that, without the consent of the Second
Lien Required Lenders, no such amendment, restatement, supplement, modification
or Refinancing (or successive amendments, restatements, supplements,
modifications or Refinancings) shall (i) contravene any provision of this
Agreement, (ii) increase by more than $15,000,000 the sum of (A) (1) the
aggregate principal amount of all loans outstanding under the First Lien Loan
Documents as of the date of this Agreement minus (2) the aggregate amount of any
permanent repayments of Loans under the First Lien Loan Documents (excluding any
repayments of revolving facilities without corresponding reductions
of Commitments and any repayments of Indebtedness in connection with a
substantially contemporaneous refinancing thereof) plus (B) the amount of unused
revolving credit commitments under the First Lien Loan Documents as of the date
of this Agreement, plus (C) the aggregate principal amount of Indebtedness that
may be incurred pursuant to one or more incremental term loan or incremental
revolving credit facilities pursuant to the First Lien Loan Documents as in
effect as of the date of this Agreement (the maximum amount of Indebtedness
permitted to be incurred pursuant to this Section 7.01(a)(ii) being referred to
herein as the “Cap Amount”), (iii) increase the “Applicable Percentage” or
similar component of the interest rate under the First Lien Loan Documents by
more than 300 basis points (excluding increases resulting from the accrual of
interest at the default rate) or (iv) extend the scheduled maturity date of the
Indebtedness under the First Lien Credit Agreement or any Refinancing thereof
beyond the scheduled maturity of the Indebtedness under the Second Lien Credit
Agreement and provided further that the holders of the Indebtedness resulting
from any such Refinancing, or a duly authorized agent on their behalf, agree in
writing to be bound by the terms of this Agreement.

 

(b) Without the prior written consent of the First Lien Required Lenders, no
Second Lien Loan Document may be amended, restated, supplemented

 

20

--------------------------------------------------------------------------------


 

or otherwise modified, or entered into, to the extent such amendment,
restatement, supplement or modification, or the terms of such new Second Lien
Loan Document, would (i) contravene the provisions of this Agreement,
(ii) increase the “Applicable Percentage” or similar component of the interest
rate under the Second Lien Loan Documents by more than 300 basis points
(excluding increases resulting from the accrual of interest at the default rate)
(iii) change to earlier dates any scheduled dates for payment of principal or of
interest on Indebtedness under the Second Lien Loan Documents, (iv) change any
default or event of default provisions set forth in the Second Lien Loan
Documents in a manner adverse to the First Lien Secured Parties, (v) change the
redemption, prepayment or defeasance provisions set forth in the Second Lien
Loan Documents in a manner adverse to the First Lien Secured Parties, (vi) add
to the Second Lien Collateral other than as specifically provided by this
Agreement or (vii) otherwise materially increase the obligations of the Borrower
or the other loan parties thereunder or confer additional rights on the Second
Lien Secured Parties in a manner adverse to the First Lien Secured Parties.  As
an intercreditor agreement only and without prejudice to any rights of the First
Lien Lenders under the First Lien Credit Agreement (including any covenants
therein that may restrict such Refinancings), Indebtedness under the Second Lien
Loan Documents may be Refinanced if (A) the terms and conditions of such
Refinancing Indebtedness are no less favorable in the aggregate to the Borrower
and the other loan parties thereunder and to the First Lien Secured Parties than
the terms and conditions of the Indebtedness then outstanding under the Second
Lien Credit Agreement, (B) the final maturity and the average life to maturity
of such Refinancing Indebtedness is at least equal to that of the Indebtedness
then outstanding under the Second Lien Credit Agreement and (C) if such
Refinancing Indebtedness is secured, the holders of such Refinancing
Indebtedness, or a duly authorized agent on their behalf, agree in writing to be
bound by the terms of this Agreement.

 

(c) Each of the Borrower and the Second Lien Collateral Agent agrees that the
Second Lien Credit Agreement and each Second Lien Security Document shall
contain the applicable provisions set forth on Annex I hereto, or similar
provisions approved by the First Lien Collateral Agent, which approval shall not
be unreasonably withheld or delayed. Each of the Borrower and the Second Lien
Collateral Agent further agrees that each Second Lien Mortgage covering any
Collateral shall contain such other language as the First Lien Collateral Agent
may reasonably request to reflect the subordination of such Second Lien Mortgage
to the First Lien Mortgage covering such Collateral pursuant to this Agreement.

 

(d) In the event that the First Lien Collateral Agent or the other First Lien
Secured Parties and the relevant Grantor enter into any amendment, modification,
waiver or consent in respect of any of the First Lien Security Documents (other
than this Agreement), then such amendment, modification, waiver or consent shall
apply automatically to any comparable provisions of the applicable Comparable
Second Lien Security Document, in each case, without the consent of any Second
Lien Secured Party and without any action by the  Second Lien

 

21

--------------------------------------------------------------------------------


 

Collateral Agent, the Borrower or any other Grantor; provided, that (i) no such
amendment, modification, waiver or consent shall (A) remove assets subject to
the Second Priority Liens or release any such Liens, except to the extent that
such release is permitted or required by Section 3.04 and provided that there is
a concurrent release of the corresponding First Priority Liens, (B) amend,
modify or otherwise affect the rights or duties of the Second Lien Collateral
Agent without its prior written consent or (C) permit Liens on the Collateral
(other than DIP Financing Liens) which are not permitted under the terms of the
Second Lien Loan Documents and (ii) notice of such amendment, modification
waiver or consent shall have been given to the Second Lien Collateral Agent no
later than the tenth Business Day following the effective date of such
amendment, modification, waiver or consent.

 

SECTION 7.02. Effect of Refinancing of Indebtedness under First Lien Loan
Documents. If, substantially contemporaneously with the Discharge of First Lien
Obligations, the Borrower Refinances Indebtedness outstanding under the First
Lien Loan Documents and provided that (a) such Refinancing is permitted hereby
and (b) the Borrower gives to the Second Lien Collateral Agent written notice
(the “Refinancing Notice”) electing the application of the provisions of this
Section 7.02 to such Refinancing Indebtedness, then (i) such Discharge of First
Lien Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement, (ii) such Refinancing Indebtedness and all other
obligations under the loan documents evidencing such Indebtedness (the “New
First Lien Obligations”) shall automatically be treated as First Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein, (iii) the
credit agreement and the other loan documents evidencing such Refinancing
Indebtedness (the “New First Lien Loan Documents”) shall automatically be
treated as the First Lien Credit Agreement and the First Lien Loan Documents
and, in the case of New First Lien Loan Documents that are security documents,
as the First Lien Security Documents for all purposes of this Agreement,
(iv) the collateral agent under the New First Lien Loan Documents (the “New
First Lien Collateral Agent”) shall be deemed to be the First Lien Collateral
Agent for all purposes of this Agreement and (v) the lenders under the New First
Lien Loan Documents shall be deemed to be the First Lien Lenders for all
purposes of this Agreement. Upon receipt of a Refinancing Notice, which notice
shall include the identity of the New First Lien Collateral Agent, the Second
Lien Collateral Agent shall promptly enter into such documents and agreements
(including amendments or supplements to this Agreement) as the Borrower or such
New First Lien Collateral Agent may reasonably request in order to provide to
the New First Lien Collateral Agent the rights and powers contemplated hereby,
in each case consistent in all material respects with the terms of this
Agreement. The Borrower shall cause the agreement, document or instrument
pursuant to which the New First Lien Collateral Agent is appointed to provide
that the New First Lien Collateral Agent agrees to be bound by the terms of this
Agreement. In furtherance of Section 2.03, if the New First Lien Obligations are
secured by assets of the Grantors that do not also secure the Second Lien
Obligations, the applicable Grantors shall promptly grant a Second Priority Lien
on such assets to secure the Second Lien Obligations.

 

22

--------------------------------------------------------------------------------


 

SECTION 7.03. No Waiver by First Lien Secured Parties. Other than with respect
to the Second Lien Permitted Actions, nothing contained herein shall prohibit or
in any way limit the First Lien Collateral Agent or any other First Lien Secured
Party from opposing, challenging or objecting to, in any Insolvency or
Liquidation Proceeding or otherwise, any action taken, or any claim made, by the
Second Lien Collateral Agent or any other Second Lien Secured Party, including
any request by the Second Lien Collateral Agent or any other Second Lien Secured
Party for adequate protection or any exercise by the Second Lien Collateral
Agent or any other Second Lien Secured Party of any of its rights and remedies
under the Second Lien Loan Documents or otherwise.

 

SECTION 7.04. Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to the First Lien Obligations
previously made shall be rescinded for any reason whatsoever, then the First
Lien Obligations shall be reinstated to the extent of the amount so rescinded
and, if theretofore terminated, this Agreement shall be reinstated in full force
and effect and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the Lien priorities and the relative rights and
obligations of the First Lien Secured Parties and the Second Lien Secured
Parties provided for herein.

 

SECTION 7.05. Further Assurances. Each of the First Lien Collateral Agent, for
itself and on behalf of the other First Lien Secured Parties, and the Second
Lien Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and each Grantor party hereto, for itself and on behalf of its
subsidiaries, agrees that it will execute, or will cause to be executed, any and
all further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which the First Lien
Collateral Agent or the Second Lien Collateral Agent may reasonably request, to
effectuate the terms of this Agreement, including the relative Lien priorities
provided for herein.

 

ARTICLE VIII

 

Representations and Warranties

 

SECTION 8.01. Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

 

(a) Such party is duly organized, validly existing and, to the extent such
concept is applicable in such jurisdiction, in good standing under the laws of
the jurisdiction of its organization and has all requisite power and authority
to execute and deliver this Agreement and perform its obligations hereunder.

 

(b) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms.

 

23

--------------------------------------------------------------------------------


 

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority, except those that, if not
obtained or made, could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, and (ii) will not violate (A) any
provision of law, statute, rule or regulation in a manner that could reasonably
be expected to result in a Material Adverse Effect, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of such
party or (B) any order of any governmental authority or any provision of any
indenture, agreement or other instrument binding upon such party in a manner
that could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 8.02. Representations and Warranties of Each Collateral Agent. Each
Collateral Agent represents and warrants to the other parties hereto that it has
been authorized by the Lenders under and as defined in the First Lien Credit
Agreement or the Second Lien Credit Agreement, as applicable, to enter into this
Agreement.

 

ARTICLE IX

 

No Reliance; No Liability; Obligations Absolute

 

SECTION 9.01. No Reliance; Information. Each Collateral Agent, for itself and on
behalf of the applicable other Secured Parties, acknowledges that (a) it and
such Secured Parties have, independently and without reliance upon, in the case
of the First Lien Secured Parties, any Second Lien Secured Party and, in the
case of the Second Lien Secured Parties, any First Lien Secured Party, and based
on such documents and information as they have deemed appropriate, made their
own credit analysis and decision to enter into the Loan Documents to which they
are party and (b) it and such Secured Parties will, independently and without
reliance upon, in the case of the First Lien Secured Parties, any Second Lien
Secured Party and, in the case of the Second Lien Secured Parties, any First
Lien Secured Party, and based on such documents and information as they shall
from time to time deem appropriate, continue to make their own credit decision
in taking or not taking any action under this Agreement or any other Loan
Document to which they are party. The First Lien Secured Parties and the Second
Lien Secured Parties shall have no duty to disclose to any Second Lien Secured
Party or to any First Lien Secured Party, respectively, any information relating
to the Borrower, Holdings or any of the Subsidiaries, or any other circumstance
bearing upon the risk of nonpayment of any of the First Lien Obligations or the
Second Lien Obligations, as the case may be, that is known or becomes known to
any of them or any of their Affiliates. In the event any First Lien Secured
Party or any Second Lien Secured Party, in its sole discretion, undertakes at
any time or from time to time to provide any such information to, respectively,
any Second Lien Secured Party or any First Lien Secured Party, it shall be under
no obligation (i) to make, and shall not make or be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(ii) to provide any

 

24

--------------------------------------------------------------------------------


 

additional information or to provide any such information on any subsequent
occasion or (iii) to undertake any investigation.

 

SECTION 9.02.  No Warranties or Liability.       (a) The First Lien Collateral
Agent, for itself and on behalf of the other First Lien Secured Parties,
acknowledges and agrees that, except for the representations and warranties set
forth in Article VIII, neither the Second Lien Collateral Agent nor any other
Second Lien Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Second Lien Loan
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.  The Second Lien Collateral Agent, for itself and on behalf of
the other Second Lien Secured Parties, acknowledges and agrees that, except for
the representations and warranties set forth in Article VIII, neither the First
Lien Collateral Agent nor any other First Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the First Lien Loan Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon.

 

(b)  The Second Lien Collateral Agent and the other Second Lien Secured Parties
shall have no express or implied duty to the First Lien Collateral Agent or any
other First Lien Secured Party, and the First Lien Collateral Agent and the
other First Lien Secured Parties shall have no express or implied duty to the
Second Lien Collateral Agent or any other Second Lien Secured Party, to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any First Lien Loan
Document and any Second Lien Loan Document (other than, in each case, this
Agreement), regardless of any knowledge thereof which they may have or be
charged with.

 

(c)  The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees no First Lien Secured Party shall have any
liability to the Second Lien Collateral Agent or any other Second Lien Secured
Party, and hereby waives any claim against any First Lien Secured Party, arising
out of any and all actions which the First Lien Collateral Agent or the other
First Lien Secured Parties may take or permit or omit to take with respect to
(i) the First Lien Loan Documents (other than this Agreement), (ii) the
collection of the First Lien Obligations or (iii) the maintenance of, the
preservation of, the foreclosure upon or the Disposition of any Collateral.

 

SECTION 9.03. Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
First Lien Collateral Agent and the other First Lien Secured Parties and the
Second Lien Collateral Agent and the other Second Lien Secured Parties shall
remain in full force and effect irrespective of:

 

(a) any lack of validity or enforceability of any Loan Document;

 

25

--------------------------------------------------------------------------------


 

(b) any change in the time, place or manner of payment of, or in any other term
of (including, subject to the limitations set forth in Section 7.01(a), the
Refinancing of), all or any portion of the First Lien Obligations, it being
specifically acknowledged that a portion of the First Lien Obligations consists
or may consist of Indebtedness that is revolving in nature, and the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed;

 

(c) any change in the time, place or manner of payment of, or, subject to the
limitations set forth in Section 7.01(a), in any other term of, all or any
portion of the First Lien Obligations;

 

(d) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Loan Document;

 

(e) the securing of any First Lien Obligations or Second Lien Obligations with
any additional collateral or Guarantees, or any exchange, release, voiding,
avoidance or non-perfection of any security interest in any Collateral or any
other collateral or any release of any Guarantee securing any First Lien
Obligations or Second Lien Obligations; or

 

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Borrower or any other loan party in respect of the
First Lien Obligations or this Agreement, or any of the Second Lien Secured
Parties in respect of this Agreement.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or nationally recognized
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows:

 

(a) if to the Borrower or any other Grantor, to it at 10 Water Street, Enfield,
CT 06082, Attention of Chief Financial Officer (Fax No. (860) 749-9158); with a
copy to STR Holdings LLC, c/o DLJ Merchant Banking, Attention of Dan Gerwitz
(Fax No. (860) 749-9158); and

 

(b) if to the First Lien Collateral Agent or the Second Lien Collateral Agent,
to Credit Suisse, at Eleven Madison Avenue, New York, NY 10010, Attention of
Agency Group (Fax No. (212) 325-8304).

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or nationally recognized overnight courier
service or sent by fax or on the date five Business Days after dispatch by
certified or registered

 

26

--------------------------------------------------------------------------------

 

mail if mailed, in each case delivered, sent or mailed (properly addressed) to
such party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
As agreed to among Holdings, the Borrower and any Collateral Agent from time to
time, notices and other communications may also be delivered by
e-mail to the e-mail address of a representative of the applicable person
provided from time to time by such person so long as a copy of such notice or
other communication is also sent by one of the other methods set forth above.

 

SECTION 10.02. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of the other Loan Documents,
the provisions of this Agreement shall control.

 

SECTION 10.03. Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. The Second Lien Collateral Agent, for
itself and on behalf of the other Second Lien Secured Parties, hereby waives any
and all rights the Second Lien Secured Parties may now or hereafter have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement.

 

SECTION 10.04. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 10.05. Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 10.05, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.

 

27

--------------------------------------------------------------------------------


 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the First Lien Collateral Agent and the Second Lien Collateral Agent;
provided that no such agreement shall amend, modify or otherwise affect the
rights or obligations of any Grantor without such person’s prior written
consent.

 

SECTION 10.06. Subrogation. The Second Lien Collateral Agent, for itself and on
behalf of the other Second Lien Secured Parties, hereby waives any rights of
subrogation it or they may acquire as a result of any payment hereunder until
the Discharge of First Lien Obligations has occurred; provided, however, that,
as between the Borrower and the other Grantors, on the one hand, and the Second
Lien Secured Parties, on the other hand, any such payment that is paid over to
the First Lien Collateral Agent pursuant to this Agreement shall be deemed not
to reduce any of the Second Lien Obligations unless and until the Discharge of
First Lien Obligations shall have occurred and the First Lien Collateral Agent
delivers any such payment to the Second Lien Collateral Agent.

 

SECTION 10.07. Applicable Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

 

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined only in such New York State court or, to the extent permitted by law,
in such Federal court. Each party hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State court or in
any such Federal court. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

28

--------------------------------------------------------------------------------


 

SECTION 10.08. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.08.

 

SECTION 10.09. Parties in Interest. This provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First Lien Secured Parties and
Second Lien Secured Parties, all of whom are intended to be bound by, and to be
third party beneficiaries of, this Agreement. No other person shall have or be
entitled to assert rights or benefits hereunder.

 

SECTION 10.10. Specific Performance. Each Collateral Agent may demand specific
performance of this Agreement and, on behalf of itself and the respective other
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense that might be asserted to bar the remedy
of specific performance in any action which may be brought by the respective
Secured Parties.

 

SECTION 10.11. Headings. Article and Section headings used herein and the Table
of Contents hereto are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 10.13. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties, on the one hand, and the
Second Lien Secured Parties, on the other hand. None of the Borrower, any other
Grantor, any Guarantor or any other creditor thereof shall have any rights or
obligations, except as expressly provided in this Agreement, hereunder and none
of the Borrower, any other Grantor or any Guarantor may rely on the terms
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of the Borrower or any other Grantor or any Guarantor, which are absolute and
unconditional, to pay the First Lien Obligations and

 

29

--------------------------------------------------------------------------------


 

the Second Lien Obligations as and when the same shall become due and payable in
accordance with their terms.

 

[Remainder of this page intentionally left blank]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

STR ACQUISITION, INC.

 

 

 

 

 

By

/s/ Jason Metakis

 

 

 

Name: Jason Metakis

 

 

 

Title: Treasurer

 

 

 

 

 

STR HOLDINGS LLC

 

 

 

 

 

 

By

/s/ Jason Metakis

 

 

 

Name: Jason Metakis

 

 

 

Title: Treasurer

 

 

 

 

 

SPECIALIZED TECHNOLOGY RESOURCES,
INC.,

 

 

 

 

 

 

By

/s/ Barry A. Morris

 

 

 

Name: Barry A. Morris

 

 

 

Title: Secretary

 

 

 

 

 

CAL SAFETY COMPLIANCE CORPORATION,

 

 

 

 

 

 

By

/s/ Barry A. Morris

 

 

 

Name: Barry A. Morris

 

 

 

Title: Assistant Secretary

 

 

 

 

 

SPECIALIZED TECHNOLOGY RESOURCES (INTERNATIONAL), INC.,

 

 

 

 

 

 

By

/s/ Barry A. Morris

 

 

 

Name: Barry A. Morris

 

 

 

Title: Secretary

 

 

 

 

 

[Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

SHUSTER LABORATORIES, INC.,

 

 

 

 

 

 

By

/s/ Barry A. Morris

 

 

 

Name: Barry A. Morris

 

 

 

Title: Secretary

 

 

 

 

 

SUPPLY CHAIN CONSULTING SERVICES
CORPORATION,

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

SPECIALIZED TECHNOLOGY RESOURCES
(FLORIDA), INC.,

 

 

 

 

 

 

By

/s/ Barry A. Morris

 

 

 

Name: Barry A. Morris

 

 

 

Title: Secretary

 

 

 

 

 

STR MATERIALS SCIENCE, INC.,

 

 

 

 

 

 

By

/s/ Barry A. Morris

 

 

 

Name: Barry A. Morris

 

 

 

Title: Secretary

 

[Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

SUPPLY CHAIN CONSULTING
SERVICES CORPORATION

 

 

 

 

 

 

by

 

 

 

 

/s/ Thomas D. Vitro

 

 

 

Name: Thomas D. Vitro

 

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

 

[Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

 

as First Lien Collateral Agent,

 

 

 

 

 

 

By

/s/ Rianka Mohan

 

 

 

Name: RIANKA MOHAN

 

 

 

Title: VICE PRESIDENT

 

 

 

 

By

/s/ James Neira

 

 

 

Name: JAMES NEIRA

 

 

 

Title: ASSOCIATE

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

 

as Second Lien Collateral Agent,

 

 

 

 

 

 

By

/s/ Rianka Mohan

 

 

 

Name: RIANKA MOHAN

 

 

 

Title: VICE PRESIDENT

 

 

 

 

By

/s/ James Neira

 

 

 

Name: JAMES NEIRA

 

 

 

Title: ASSOCIATE

 

[Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Provision for the Second Lien Credit Agreement

 

“Reference is made to the Intercreditor Agreement dated as of June 15, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among the Borrower, Holdings, the Subsidiaries of
the Borrower party thereto, Credit Suisse, as First Lien Collateral Agent (as
defined therein), and Credit Suisse, as Second Lien Collateral Agent (as defined
therein). Each Lender hereunder (a) acknowledges that it has received a copy of
the Intercreditor Agreement, (b) consents to the subordination of Liens provided
for in the Intercreditor Agreement, (c) agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement and
(d) authorizes and instructs the Collateral Agent to enter into the
Intercreditor Agreement as Collateral Agent and on behalf of such Lender. The
foregoing provisions are intended as an inducement to the lenders under the
First Lien Credit Agreement to permit the incurrence of Indebtedness under the
Second Lien Credit Agreement and to extend credit to the Borrower and such
lenders are intended third party beneficiaries of such provisions.”

 

Provision for the Second Lien Security Documents

 

“Reference is made to the Intercreditor Agreement dated as of June 15, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among the Borrower, Holdings, the Subsidiaries of
the Borrower party thereto, Credit Suisse, as First Lien Collateral Agent (as
defined therein), and Credit Suisse, as Second Lien Collateral Agent (as defined
therein). Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to this Agreement and the exercise of any right or remedy by
the Collateral Agent and the other Secured Parties hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict or
inconsistency between the provisions of the Intercreditor Agreement, and this
Agreement, the provisions of the Intercreditor Agreement shall control.”

 

--------------------------------------------------------------------------------
